DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Amendment filed on 10/26/2021 has been acknowledged. Claims 1-8 are currently pending and have been considered below. Claims 1 and 8 are independent claim. Applicant's arguments filed 10/26/2021 have been fully considered and they are persuasive.

Allowable Subject Matter
Claims 1-8 are allowed. The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art does not disclose or render obvious wherein the primary filter and the secondary filter are mounted on a mounting surface on a bottom surface of the case body of the power unit case and covered from below by the oil pan, in combination with the other elements required by the claim.
For example, prior art of record 
Maehara et al. (US 2009/0247361 A1) discloses (fig. 9) a straddle vehicle comprising: a prime mover (e.g. E, fig. 1);a hydraulically actuated main clutch (fig. 125 or 124) disposed in a power transmission route between the prime mover and a drive wheel (e.g. WF and WR, fig. 1);an oil control valve unit (e.g.220)  that controls flow of a hydraulic oil supplied to the main 
Spangler et al. (US 2018/0274662 A1) teaches (fig. 3) a lubrication system where a primary (e.g. 42) filter disposed in an oil passage between the oil pan (e.g. 40) and the clutch-dedicated pump (e.g. 28a) as well as a second filter (e.g. 50) downstream from the clutch dedicated pump.
Fick et al. (US 4626344 A) discloses an oil filter restriction sensor (fig. 1) wherein a filter (1) is mounted on a mounting bracket (14) on a bottom surface of the engine block (16) by suitable fasteners (18) so that filter can be seated in a leak tight sealed manner. (see Col 4, line 56-68, col 5, line 1-5)

Claims 2-7are allowable because they depend on claim 1.
Regarding claim 8, the following is an examiner’s statement of reasons for allowances: 
The Applicant’s replies make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule 37 CFR 1.104(e). The grounds of claim rejection was reconsidered and withdrawn based on the substance of applicant’s amendments, remarks and arguments (see remarks, filed on 10/26/2021, page. 1 section: allowable subject matter) as such the reasons for allowance are in all probability evident from the record and no statement is deemed necessary (see MPEP 1302.14).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHANA PERVIN whose telephone number is (571)272-4644.  The examiner can normally be reached on Mon-Fri 7:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-




/F.P./Examiner, Art Unit 3655 

/CHARLES A FOX/Supervisory Patent Examiner, Art Unit 3655